Name: 96/707/ECSC: Decision of the representatives of the governments of the Member States of the European coal and steel Community, meeting within the Council of 9 December 1996 repealing Decision 93/235/ECSC concerning trade between the European Coal and Steel Community and the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Decision
 Subject Matter: European construction;  international affairs;  trade;  international trade;  political geography
 Date Published: 1996-12-18

 Avis juridique important|41996D070796/707/ECSC: Decision of the representatives of the governments of the Member States of the European coal and steel Community, meeting within the Council of 9 December 1996 repealing Decision 93/235/ECSC concerning trade between the European Coal and Steel Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) Official Journal L 328 , 18/12/1996 P. 0003 - 0004DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL of 9 December 1996 repealing Decision 93/235/ECSC concerning trade between the European Coal and Steel Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) (96/707/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL,Having regard to Common Position No 96/708/CFSP of 9 December 1996 defined by the Council on the basis of Article J.2 of the Treaty on European Union, concerning the termination of restrictions on economic and financial relations with the Federal Republic of Yugoslavia (Serbia and Montenegro), the United Nations Protected Areas in the Republic of Croatia and those areas of the Republic of Bosnia and Herzegovina under the control of Bosnian Serb forces (1),Whereas the Security Council of the United Nations has decided in its Resolution 1074 (1996) to terminate the measures imposed by its Resolutions 757 (1992), 787 (1992), 820 (1993), 942 (1994), 943 (1994), 988 (1995), 992 (1995), 1003 (1995) and 1015 (1995) in accordance with paragraph 4 of Resolution 1022 (1995);Whereas, in the circumstances, Decision 93/235/ECSC (2) should be repealed,In agreement with the Commission,HAVE DECIDED AS FOLLOWS:Article 1Decision 93/235/ECSC is hereby repealed.Article 2This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply with effect from 2 October 1996.Done at Brussels, 9 December 1996.The PresidentB. HOWLIN(1) See page 5 of this Official Journal.(2) OJ No L 102, 28. 4. 1993, p. 17.